                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

AMY KHANG-VANG,

                          Plaintiff,                      Case No. 18-cv-92-wmc

              v.

WHITELOCKE & ASSOCIATES, LLC and
ROBERT FRANKLIN,

                          Defendants.


                               DEFAULT JUDGMENT


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Amy Khang-Vang against defendants Whitelocke & Associates, LLC, and Robert

Franklin, jointly and severally, in the amount of $10,820.20.

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor

of plaintiff Amy Khang-Vang against defendant Robert Franklin in the amount of

$384.




           s/V. Olmo, Deputy Clerk                              11/29/2018
           Peter Oppeneer, Clerk of Court                          Date
